Citation Nr: 1400941	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-44 794	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date for service connection for prostate cancer.

2.  Entitlement to an earlier effective date for service connection for erectile dysfunction (ED).

3.  Entitlement to an earlier effective date for special monthly compensation (SMC) based on loss of use of a creative organ.

4.  Entitlement to an initial compensable rating for the ED.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to appear before a Veterans Law Judge (VLJ) of the Board on July 21, 2010, for a personal hearing in Washington, DC.  This type of hearing is often and more commonly referred to as a Central Office (CO) hearing.  But shortly before his hearing, in a letter dated July 14, 2010, the Veteran withdrew his request for a hearing, which resultantly was canceled.  38 C.F.R. § 20.702(e) (2013).  He since has indicated through his representative in a December 2013 motion that he is withdrawing his entire appeal, so the Board is summarily dismissing it.  38 C.F.R. § 20.204 (2013).

Please also note this appeal had been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In a recent statement dated December 11, 2013, which contained the Veteran's name and claim number and that was received prior to the promulgation of a decision on this appeal by the Board, the Veteran indicated through his representative that he is withdrawing his appeal of these claims for earlier effective dates for service connection for prostate cancer, ED, and SMC, and for a higher initial rating for the ED.



CONCLUSION OF LAW

The criteria are met for withdrawal of his Substantive Appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The statement from the Veteran's representative, dated December 11, 2013, and received at the Board on December 17, 2013, lists the Veteran's name and claim number and clearly expresses his intent on withdrawing his appeal of these claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning these claims is unwarranted, so the appeal of these claims is dismissed.  Id. 


ORDER

These claims for earlier effective dates and for an increased rating are dismissed as withdrawn.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


